Citation Nr: 1325168	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  11-01 349	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include generalized anxiety disorder, panic disorder with agoraphobia, major depressive disorder, obsessive compulsive disorder, and bipolar disorder (claimed as depression and anxiety.)


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

The Veteran was scheduled for a videoconference Board hearing in July 2013, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d), (e) (2012).


FINDINGS OF FACT

1.  The Veteran served on active duty from March 1968 to March 1971. 

2.  In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal was requested with regard to the issues on appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant, through his authorized representative, on the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal by the appellant, through his authorized representative, on the issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, submitted a written request for withdrawal of the appeals in July 2013; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeal as to entitlement to service connection for PTSD is dismissed. 

The appeal as to entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include generalized anxiety disorder, panic disorder with agoraphobia, major depressive disorder, obsessive compulsive disorder, and bipolar disorder (claimed as depression and anxiety) is dismissed.



		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


